Citation Nr: 9925382	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  97-29 528A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the residuals of an 
inservice left ankle injury.


ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from July 8, 
1991, to September 6, 1991, and from June 12, 1993, to June 
26, 1993, while being a member of the Alabama National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Phoenix, Arizona, 
Regional Office (RO).  The appeal was thereafter certified by 
the Montgomery, Alabama, RO.

The Board notes that the veteran was originally represented 
by The American Legion but he revoked the power of attorney 
in a statement that was received at the Board in March 1999.  
Thereafter, The American Legion submitted a memorandum, dated 
on June 30, 1999, stating that, as per the veteran's request, 
"the American Legion has cancelled itself as [his] 
representative."  The veteran's request to revoke his 
representative's power of attorney was filed in accordance 
with the provisions of 38 C.F.R. § 20.607 (1998) and the 
revocation is accordingly construed as having taken place on 
the date when the Board received the veteran's written 
statement, as per the provisions of § 20.607.


REMAND

The veteran contends that he currently suffers from a left 
ankle/foot disability that is the result of a left ankle 
injury he sustained while on active duty for training on June 
13, 1993.  Consequently, he believes that service connection 
for the residuals of that left ankle injury of June 1993 is 
warranted.  After a review of the evidentiary record, the 
Board finds that additional development is necessary.  In 
particular, it is noted that the nature and extent of the 
currently manifested left ankle/foot disability are not clear 
and, more importantly, that the question of whether it is as 
likely as not that the current left ankle/foot disability is 
causally related to the inservice injury of June 13, 1993, 
has yet to be answered.

The record shows that, in March 1993, while already being a 
member of the Alabama National Guard but not while on active 
duty for training, the veteran injured his left ankle.  X-
Rays obtained at that time revealed only soft tissue swelling 
over the lateral aspect of the ankle, with no fracture or 
dislocation.  A line of duty (LOD) determination was made and 
it was determined that the injury was not incurred while in 
the line of duty.  Thereafter, the veteran sustained a second 
injury to his left ankle when he accidentally stepped in a 
hole on June 13, 1993, while on active duty for training.  
The injury this time was described as a Grade II sprain to 
the medial ankle.  An LOD investigation was felt not to be 
necessary and the injury was determined to have been incurred 
in the line of duty.

On July 28, 1993, the veteran was cited as saying that the 
ankle felt better but that he felt that his foot was 
"crooked."  On examination, it was noted that there was a 
deformity in the left ankle, particularly upon weight 
bearing, and the assessment was listed as a "structural 
deformity."  The veteran was then referred to an 
orthopedist, who listed the assessment as status post rupture 
of the posterior tibial tendon, "unsure how this occurred."

In August 1994, an investigation was initiated in order to 
determine whether the ruptured posterior tibial tendon was 
"the same as, or a result of," the LOD Grade II ankle 
sprain of June 1993.  The investigation was undertaken and, 
several months later, in November 1994, the veteran was 
informed that "the present condition was caused by injuries 
incurred NOT IN THE LINE OF DUTY - - NOT DUE TO YOUR OWN 
MISCONDUCT."  In the final report, which was dated in 
January 1995, it was clarified that the LOD determination 
only extended to the left ankle sprain of June 1993 and not 
to the ruptured posterior tendon.  Eight days later, a 
military orthopedic surgeon submitted a report of medical 
examination in which he said that there was a flexible 
deformity of the left foot, that this type of deformity was 
not consistent with either an ankle sprain or a fracture, 
that X-Rays revealed no evidence of any prior fracture and 
that the most common cause for the deformity was a rupture of 
the tibialis posterior tendon of the foot.  He also stated 
the following:

[The veteran] has an unusual problem that 
for me is a diagnostic dilemma.  I 
believe the deformity has been present 
for no longer than 1-2 years, that it may 
have occurred during either of the 
injuries mentioned above, and because the 
injuries were so close together there is 
no way to say which injury caused the 
deformity.

Pursuant to the veteran's having filed a claim for service 
connection for a left ankle injury in October 1996, a VA 
medical examination was conducted in November 1996 and a 
chronic left ankle strain was listed as the impression.  
Also, X-Rays obtained at that time revealed, among other 
things, evidence of mild hypertrophic changes at the anterior 
aspect of the talus anterior to the tibiotalar joint and a 
December 1996 MRI of the veteran's left ankle revealed 
evidence of old post-traumatic spurring of the medial 
malleolus.  These results were interpreted by a VA physician 
several days later (in December 1996) as representing 
degenerative joint disease (DJD) of the left ankle.

According to the report of January 1997 VA X-Rays of the 
veteran's feet, the veteran has bilateral congenital pes 
planus, more pronounced on the left than on the right, with 
no evidence of prior trauma in either foot.

As noted above, both the nature and extent of the currently 
manifested left ankle/foot disability are unclear and the 
question of whether it is as likely as not that the present 
disability is causally related to the inservice injury of 
June 13, 1993, remains to be answered.  The Board then 
believes that a remand is in order at this time, so that the 
veteran is examined and a medical opinion addressing the two 
above questions is obtained.  In answering the question of 
the most likely cause of the present disability, the 
examining physician is to be asked to take into 
consideration, and discuss in the report of medical 
examination, the impact, if any, that the congenital pes 
planus may have had on the present disability of the left 
ankle/foot.

The United States Court of Veterans Appeals (known as the 
United States Court of Appeals for Veterans Claims since 
March 1999, hereinafter referred to as "the Court") has 
held that the duty to assist veterans in the development of 
facts pertinent to their claims under 38 U.S.C.A. § 5107(a) 
(West 1991) and 38 C.F.R. § 3.103(a) (1998) requires that VA 
accomplish additional development of the evidence if the 
record currently before it is inadequate.  This requirement 
is not optional, nor discretionary.  Littke v. Derwinski, 1 
Vet. App. 90, 92 (1990).  Accordingly, the appealed matter is 
REMANDED for the following development:

1.  The RO should inform the veteran, in 
writing, that he is free to furnish any 
additional pertinent evidence and 
argument while the appealed matter 
remains on remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  
He should also be advised, in the same 
written communication, of his obligation 
to cooperate with the development of the 
appealed claim, which includes his duty 
to report for all scheduled medical 
examinations.  He should further be 
informed that the consequences of his 
failing to report for a VA examination 
without good cause might include the 
denial of the appealed claim for VA 
benefits.  See, 38 C.F.R. §§ 3.158, 3.655 
(1998).

2.  The veteran should be afforded a VA 
orthopedic examination of his left lower 
extremity.  Copies of all notifications 
and other communications sent to the 
veteran should be made part of the claims 
folder and, if the veteran fails to 
report for this examination without good 
cause, the RO should indicate so in a 
memorandum to the file.

The claims folder, including a copy of 
this remand, should be made available to 
the examiner prior to the examination.  
He or she should be asked to review all 
the pertinent evidence in the record, to 
include the service records reflecting 
the two injuries of March and June 1993 
and the LOD determinations, the reports 
of the November 1996 VA medical 
examination and X-Rays, the report of the 
December 1996 MRI of the veteran's left 
ankle and the report of the January 1997 
VA X-Rays reflecting the presence of 
congenital bilateral pes planus, as well 
as a copy of the present remand.

The examiner should then be asked to 
request, and interpret for the record, 
any additional studies or tests deemed 
necessary, to include MRIs of the 
veteran's left ankle/foot, conduct a 
comprehensive orthopedic examination of 
the veteran's left ankle/foot and 
thereafter submit a comprehensive and 
legible report of medical examination 
which should include, at least, the 
following information:

A.  A statement as to whether he or 
she reviewed the claims folder, 
including a copy of this remand, 
prior to the examination.

B.  A detailed description of the 
nature and extent of any currently 
manifested left ankle/foot 
disability.  

C.  His or her opinion as to whether 
it is as likely as not that any 
currently manifested left ankle/foot 
disability is causally related to 
the inservice left ankle injury of 
June 13, 1993.  In answering this 
question, he or she is to be asked 
to take into consideration, and 
discuss in the report of medical 
examination, the impact, if any, 
that the congenital pes planus and 
any other non-service related 
factors may have had on the present 
disability of the left ankle/foot.

3.  Following completion of all the 
foregoing, the RO should review the 
claims folder and ensure that the 
requested development has been fully 
accomplished, that all actions in that 
regard have been fully documented in the 
record and that the report of the medical 
examination requested in this remand has 
been associated with the file.  If any 
development is found to be incomplete, 
appropriate corrective action should be 
implemented at once.

4.  Once the RO has verified that all the 
above development has been fully 
accomplished, the RO should then re-
adjudicate the matter on appeal.

If, after the re-adjudication of the above issue, the benefit 
sought on appeal remains denied, the RO should provide the 
veteran with a Supplemental Statement of the Case, with an 
appropriate period to respond.  Thereafter, the case should 
be returned to the Board, for its review on appeal.

The veteran hereby is advised that the purpose of this REMAND 
is to further develop the record and to afford him due 
process of law and that, consequently, no action is required 
of him at this time until he receives further notice from VA.  
He also is hereby again reminded that he has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

The appealed claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










